Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 01/08/2021 and 08/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites the following: A method for determining stimulated reservoir volume (SRV) and estimated ultimate recovery (EUR) in a reservoir that utilizes a hydraulic fracture in a production well, comprising: 
monitoring, via a monitor disposed at a well head of the reservoir, an amount of a hydrocarbon fluid that is produced from the production well, and monitoring a density of the hydrocarbon fluid; 
obtaining a cumulative amount of the hydrocarbon fluid that has accumulated over time from a beginning of reservoir production; 
obtaining a relationship between the cumulative amount and a square root value of the time; 
determining a deviation point where the relationship changes from linear to non-linear; 
determining a deviation amount of the hydrocarbon fluid that corresponds to the deviation point; 
determining a first density of the hydrocarbon fluid under reservoir condition at the beginning of reservoir production, a second density of the hydrocarbon fluid at a pore pressure equal to a bottom hole pressure in the production well, a first porosity under reservoir condition at the beginning of reservoir production, and a second porosity of the reservoir for a pore pressure equal to the bottom hole pressure in the production well; and determining the SRV and the EUR based on the deviation amount, the first density, the second density, the first porosity, and the second porosity.
Under Step 1 of the eligibility analysis, we determine whether the claims are directed to a statutory category by considering whether the claimed invention falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture or composition of matter.  The above claim is considered to be in a statutory category (i.e. a process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (i.e. law of nature and/or an abstract idea).  In the above claim 1, the limitations constitute  abstract ideas because, under a broadest reasonable interpretation, the limitations fall into and/or recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers “ Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations) and 
For example, the steps of “monitoring, via a monitor disposed at a well head of the reservoir, an amount of a hydrocarbon fluid that is produced from the production well, and monitoring a density of the hydrocarbon fluid” and “obtaining a cumulative amount of the hydrocarbon fluid that has accumulated over time from a beginning of reservoir production” is treated by the examiner as “data gathering,” which is considered to be insignificant extra-solution activity per MPEP 2106.05(g). Furthermore, since “monitoring…” and “obtaining…” are essential to the abstract idea, it does not place any meaningful limitation on the claim and is therefore considered insignificant extra-solution activity.
Also, the steps of “obtaining a relationship between the cumulative amount and a square root value of the time,” “determining a deviation point where the relationship changes from linear to non-linear,” “determining a deviation amount of the hydrocarbon fluid that corresponds to the deviation point,” and “determining a first density of the hydrocarbon fluid under reservoir condition at the beginning of reservoir production, a second density of the hydrocarbon fluid at a pore pressure equal to a bottom hole pressure in the production well, a first porosity under reservoir condition at the beginning of reservoir production, and a second porosity of the reservoir for a pore pressure equal to the bottom hole pressure in the production well; and determining the SRV and the EUR based on the deviation amount, the first density, the second density, the first porosity, and the second porosity” are the steps that constitute the abstract idea, and are treated by the examiner as belonging to the mathematical concepts grouping.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated in a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. In claim 1, there are no additional elements that could integrate the judicial exception int a practical application of the exception. Merely using a device to “monitor” hydrocarbon fluid is not indicative of integration into a practical application.
In conclusion, the above elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B, we evaluate whether the claim that recites a judicial exception also recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.  The above claim does not include additional elements that are beyond the judicial exception.  Therefore, the claim is not patent eligible.
With regards to the dependent claims, claims 2-4 contain all the features of claim 1, but also expand on the abstract idea and do not provide any further meaningful limitations that integrate the invention into a practical application or add “significantly more.” Therefore, claims 2-4 are not patent eligible.
Language similar to claim 1 is recited in claim 5.  However, claim 5 recites using a sensor and processor as part of the process.  Specifically, claim 5 recites:
A system for determining stimulated reservoir volume (SRV) and estimated ultimate recovery (EUR) in a reservoir that utilizes a hydraulic fracture in a production well, comprising: 
a monitor disposed at a well head of the reservoir; a sensor; and a processor, 
wherein the monitor monitors an amount of a hydrocarbon fluid that is produced from the production well, 
wherein the monitor monitors a density of the hydrocarbon fluid, 
wherein the sensor measures bottom hole pressure in the production well, 
wherein the processor determines, based on measurement data, a first density of the hydrocarbon fluid under reservoir condition at the beginning of reservoir production, a second density of the hydrocarbon fluid at a pore pressure equal to the bottom hole pressure in the production well, a first porosity under reservoir condition at the beginning of reservoir production, and a second porosity of the reservoir for a pore pressure equal to the bottom hole pressure in the production well, 
wherein the processor obtains a cumulative amount of the hydrocarbon fluid that has accumulated over time from the beginning of reservoir production, 
wherein the processor obtains a relationship between the cumulative amount and a square root value of the time, 
wherein the processor determines a deviation point where the relationship changes from linear to non-linear, 
wherein the processor determines a deviation amount of the hydrocarbon fluid that corresponds to the deviation point, and 
wherein the processor calculates the SRV and the EUR based on the deviation amount, the first density, the second density, the first porosity, and the second porosity. 
With respect to Step 2A, Prong one, claim 5 recites the same judicial exceptions as discussed in claim 1 above.  
With respect to Step 2A, Prong two, claim recites the additional elements “sensor” and “processor.”
With respect to the additional element “sensor,” this element is treated by the examiner as a part of the data gathering process, which is considered to be insignificant extra-solution activity per MPEP 2106.05(g). Furthermore, since measuring via the sensor is essential to the abstract idea, it does not place any meaningful limitation on the claim and is therefore considered insignificant extra-solution activity, which is not indicative of integration into a practical application.
With respect to the additional element “processor,” mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In conclusion, the above elements in claim 5, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, claim 5 is directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B, we evaluate whether the claim that recites a judicial exception also recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.  The above claim does not include additional elements that are beyond the judicial exception.  Therefore, the claim is not patent eligible.
With regards to the dependent claims, claims 6-8 contain all the features of claim 5, but also expand on the abstract idea and do not provide any further meaningful limitations that integrate the invention into a practical application or add “significantly more.” Therefore, claims 6-8 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 5-8 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a square root value of time" in the eighth line of the claim. There is insufficient information regarding what this term refers to, how to calculate a particular square root, etc.. Therefore, this term is ambiguous.
Claim 1 recites the limitation " determining the SRV and the EUR based on the deviation amount, the first density, the second density, the first porosity, and the second porosity " in the 19th and 20th lines of the claim. There is insufficient information in the claim specifying how the SRV and EUR are calculated.  The examiner notes that this rejection can be remedied by incorporating claims 3 and 4 into claim 1.
Claims 2-4 is likewise rejected for inheriting the deficiencies of claim 1.
Claim 5 recites the limitation "based on measurement data" in the eighth line of the claim. There is insufficient information regarding what data this term refers to. Therefore, this term is ambiguous.
Claim 5 recites the limitation "the beginning of reservoir production" in 9th, 12th and 16th lines  of the claim. There is insufficient antecedent basis for this limitation in the claim
Claim 5 recites the limitation "a square root value" in the 17th line of the claim. There is insufficient information regarding what this term refers to, how to calculate a particular square root, etc.. Therefore, this term is ambiguous.
Claims 6-8 are likewise rejected for inheriting the deficiencies of claim 5.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Prior art:
Ouenes (US 20170051598 A1) discloses System For Hydraulic Fracturing Design And Optimization In Naturally Fractured Reservoirs
Yue et al. (US 20210002999 A1) discloses Method For Calculating Single-Well Controlled Reserve Of Low-Permeability/Tight Gas Reservoir And Analyzing Residual Gas Thereof
Hou et al. (US 10815778 B1) discloses Method For Obtaining Formation Parameters Of Gas Hydrate Reservoir Through Well Testing Interpretation
Hu et al. (CN 109594968 A) discloses A Multistage Fracturing Shale Gas Horizontal Well Fracture Parameter Evaluation Method And System
Hu et al. (CN 111927417 A) discloses Shale Gas Sectional Fracturing Horizontal Well Group Storage Utilization Condition Evaluation Method
Zeng et al. (CN 105507893 A) discloses Method For Predicting Shale Reservoir Volume Production Effect Of
Rodriguez et al. (WO 2017041074 A1) discloses Method Of Integrating Fracture, Production, And Reservoir Operations Into Geomechanical Operations Of A Wellsite
Tian et al. (CN 111396013 A) discloses Of The Shale Gas Well Fracturing Improvement Plan Determining Method, Device And Storage Medium
Willberg et al. (WO 2016118807 A1) discloses System And Method For Determining Bottomhole Conditions During Flowback Operations Of A Shale Reservoir
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES I BURRIS/
Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863